People v Steward (2021 NY Slip Op 02321)





People v Steward


2021 NY Slip Op 02321


Decided on April 14, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 14, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2018-11651
 (Ind. No. 1926/17)

[*1]The People of the State of New York, respondent,
vZakiyyah Steward, appellant.


Paul Skip Laisure, New York, NY (Cynthia Colt of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel; Marielle Burnett on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthew Sciarrino, Jr., J.), rendered July 30, 2018, convicting her of burglary in the third degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the duration of a final order of protection issued at the time of sentencing exceeded the maximum period permissible under CPL 530.13(4)(A). The defendant's contention is unpreserved for appellate review, as she failed to raise this issue at sentencing or move to amend the final order of protection on this ground (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-317; People v Colon, 187 AD3d 780). We decline to reach the issue in the exercise of our interest of justice jurisdiction (see People v Colon, 187 AD3d at 780; see generally People v Nieves, 2 NY3d at 317).
RIVERA, J.P., HINDS-RADIX, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court